Filed Pursuant to Rule 424(b)(3) Registration No.: 333-156252 BIOCANCELL THERAPEUTICS INC. PROSPECTUS SUPPLEMENT NO. 6, DATED NOVEMBER 22, 2010 TO PROSPECTUS DATED MAY 7, 2010 This prospectus supplement supplements our prospectus dated May 7, 2010, relating to the resale, from time to time, by certain stockholders or their pledgees, donees, transferees, or other successors in interest, ofup to 1,872,780 shares of our common stock. We will not receive any proceeds from any such sale of these shares. This prospectus supplement is being filed to include the information set forth in theQuarterly Report on Form10-Q filed onNovember 15, 2010, which is set forth below. This prospectus supplement should be read in conjunction with the prospectus dated May 7, 2010 which is to be delivered with this prospectus supplement. Our common stock is listed on the Tel Aviv Stock Exchange under the ticker symbol “BICL.” OnNovember 21, 2010, the last reported sale price per share of our common stock was 2.859 NIS (approximately $0.79) per share. Investing in our securities involves a high degree of risk. Before investing in any of our securities, you should read the discussion of material risks in investing in our common stock. See “Risk Factors” on page3 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1:SEPTEMBER 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53708 BIOCANCELL THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Delaware 20-4630076 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem, Israel (Address of principal executive offices) (Zip Code) 972-2- 548-6555 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and “smaller reporting company” (Check one): Large accelerated Filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of the registrant’s shares of common stock outstanding was 20,726,113 as ofNovember 11, 2010. BIOCANCELL THERAPEUTICS INC. FORM 10-Q TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months andnine months endedSeptember 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the three months andnine months endedSeptember 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4T. Controls and Procedures 27 PARTII — OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Reserved. Item 5. Other Information 28 Signatures 29 Item 6.
